DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on August 06, 2021, with respect to the objections to the drawings and the specification have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on August 06, 2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 1-11 and 13-14 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on August 06, 2021, with respect to 35 U.S.C. 112(b), have been fully considered and are persuasive.  The rejection of claims 2 and 4-11 has been withdrawn. 

Drawings
The drawings were received on August 06, 2021.  These drawings are acceptable.

Specification
The substitute specification filed on August 06, 2021 has been entered.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 15-27 are objected to because of the following informalities:

15. (Currently Amended) A radio-transmitting device comprising:
a radio interface operating in a predetermined frequency band, operatively arranged for modulating a carrier having a frequency in the frequency band, while switching the frequency of the carrier among several hopping frequencies in the frequency band, according to a hopping sequence, to obtain a spread-spectrum modulated signal, 
_____wherein the spread-spectrum modulated signal includes, in a preamble portion, a plurality of sync words, each combined with at least one instance of a sequential index, the sync words being transmitted at different frequencies, and a data portion following the preamble portion and including a plurality of frequency hops. 

19. (Currently Amended) The radio-transmitting device of claim 15, wherein frequency hops in the preamble portion contain . Appropriate correction is required.

20. (Currently Amended) The radio-transmitting device of claim 15, wherein frequency hops in the preamble portion contain 

further comprising 

23. (Currently Amended) The radio-transmitting device claim 22, the radio-transmitting device further operatively arranged to obtain an estimation of a transmission success rate and to adjust the sync word repetition number and/or the[[a]] sync word repetition rate based on the estimation of the transmission success rate.

24. (Currently Amended) The radio-transmitting device of claim 23, the radio-transmitting device being operatively arranged to adjust the sync word repetition number and/or the sync word repetition rate upon reception of a command.

25. (Currently Amended) A communication network comprising: 
at least one receiver; and 
a plurality of radio-transmitting devices, 
wherein each of the radio-transmitting devices comprises 
wherein the spread-spectrum modulated signal includes, in a preamble portion, a plurality of sync words, each combined with at least one instance of a sequential index, the sync words being transmitted at different frequencies, and a data portion following the preamble portion and including a plurality of frequency hops, and
the at least one receiver being arranged for detecting in the spread spectrum modulated signal a sync word and an associated sequential index, to determine the hopping sequence and align with the hopping sequence based on the sync word and on the associated sequential index, to determine from the spread spectrum sequential index the position of the data portion, and to demodulate the data portion. 

26. (Currently Amended) A method of radio communication in a predetermined frequency band comprising: 
providing a spread-spectrum modulated signal by modulating a carrier having a frequency in the frequency band, while switching the frequency of the carrier among several hopping frequencies in the frequency band, according to a hopping sequence;
inserting in a preamble portion of the spread-spectrum modulated signal a plurality of sync words, each combined with at least one instance of a sequential index of the hopping sequence, the sync words being modulated on the carrier at different frequencies;
adding a data portion of the spread-spectrum modulated signal following the preamble portion and including a plurality of frequency hops; and 
by a radio transmitter. 

27. (Currently Amended) The method of claim 26, further comprising: 
receiving the spread-spectrum modulated signal by a radio receiver;
demodulating the spread-spectrum modulated signal to obtain 
determining the position of the data portion based on the sequential indexes.

Claims 16-18 and 21 depend either directly or indirectly from claim 15, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “the spread spectrum sequential index” in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 15-27 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seller et al. and Seller both relate to a low-complexity transmitting device for transmitting information on a radio channel, a wireless transmission scheme that can span long distances with a low power consumption, based on chirp spread spectrum, and transmitting the spread spectrum to a receiving device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632